Kish, P. J.
1. In the absence, of proof that a custom generally recognized as prevailing in a given city of this State was known to anon-resident, such custom can not be held to have become, by implication, a part of a contract entered into between a citizen of this' State and such non-resident. See Hendricks v. Middlebrooks Co., 118 Ga. 131, and cases cited.
2. When no more than the legal rate of interest is reserved upon a loan, the fact that the lender’s agent charged the borrower an additional sum as a commission will not render the transaction usurious, if the lender did not authorize such charge, had no notice that it was to be exacted, and did not share in the commission. McLean v. Camak, 97 Ga. 804.
3. A reasonable fee paid to the lender’s attorney for professional services rendered in examining the title to the property offered by the borrower as security, looking after the removal of incumbrances, drawing up necessary papers, etc:, is not to be regarded as a commission exacted from the borrower by an agent of the lender for negotiating the loan. Sanders v. Nicolson, 101 Ga. 739; Gannon v. Mortgage Co., 106 Ga. 510.
4. Under no view of the evidence introduced on the trial of the present, case would the jury have been warranted in finding that the defendant’s plea of usury had been sustained j and this being so, the trial judge did not err in directing a verdict in favor of the plaintiff.

Judgment affirmed.


By Jive Justices.